            Case 3:18-cv-01692-JCS Document 26 Filed 10/30/18 Page 1 of 11



1    David W. Martin (SBN 248636)
     davidwmartin@email.com
2    Law Office of David W. Martin
     5350 James Avenue
3    Oakland, California 94618
     Telephone: (510) 332-3943
4    Facsimile: (510) 601-6944
5    Patric A. Lester (SBN 220092)
6    pl@lesterlaw.com
     Lester & Associates
7    5694 Mission Center Road, #358
     San Diego, CA 92108
8    Phone: (619) 665-3888
     Fax: (314) 241-5777
9    Attorneys for Plaintiff, Devin Cole
10
11                            UNITED STATES DISTRICT COURT
12                         NORTHERN DISTRICT OF CALIFORNIA
13   DEVIN COLE, on behalf of himself         Case No.: 3:18-CV-01692-JCS
14   and all others similarly situated,
                                              CLASS ACTION
15                              Plaintiff(s),
                                              NOTICE OF MOTION AND MOTION TO
16   And                                      STRIKE AFFIRMATIVE DEFENSES AND
                                              POINTS & AUTHORITIES IN SUPPORT OF
17   SIERRA PACIFIC MORTGAGE                  MOTION TO STRIKE
     COMPANY, INC., and DOES 1
18                                            THE HONORABLE JOSEPH C. SPERO
     through 10, inclusive,
                                              COMPLAINT FILED: MARCH 19, 2018
19                                            HEARING DATE: DECEMBER 7, 2018; 9:30 A.M.
                                Defendant(s).
20                                            TRIAL DATE: NONE SET

21   TO: ALL DEFENDANTS AND THEIR COUNSEL OF RECORD
22         PLEASE TAKE NOTICE that on Friday, December 7, 2018, at 9:30 a.m., or as soon
23   thereafter as this matter may be heard, in Courtroom G, of the United States District Court,
24   located at 15h Floor, 450 Golden Gate Avenue, San Francisco, California, before the
25   Honorable Joseph C. Spero, United States Magistrate Judge, Plaintiff Devin Cole
26   (“Plaintiff”), will move the Court for an Order striking Defendant Sierra Pacific Mortgage
27   Company, Inc.’s (“Defendant”) affirmative defenses.
28         This motion is made pursuant to Fed.R.Civ.P. 12(f). This motion is based on this

                                                     1
                     NOTICE OF MOTION AND MOTION, AND POINTS & AUTHORITIES IN SUPPORT OF
                             MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE DEFENSES
                                                                                           3-18-CV-01692-JCS
               Case 3:18-cv-01692-JCS Document 26 Filed 10/30/18 Page 2 of 11



1    Notice of Motion and Motion, and Points and Authorities in Support of Motion to Strike
2    Affirmative Defenses, and such other evidence, argument, and authorities which may be
3    presented at or prior to the hearing.
4            POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO STRIKE
5                           DEFENDANT’S AFFIRMATIVE DEFENSES
6    I.      INTRODUCTION
7            In responding to Plaintiff’s Complaint (Doc. No. 1) (“Complaint”), Defendant Sierra
8    Pacific Mortgage Company, Inc. filed their Answer (Doc. No. 23) (“Answer”), containing
9    eighteen1 “Affirmative Defenses” identified on pages 7 through 10.
10           Pursuant to Fed. R. Civ. P. 12(f), Plaintiff moves to strike twelve of those
11   affirmative defenses because Defendant has attempted to allege defenses which are not
12   actually defenses, has raised immaterial defenses, and has failed to plead with sufficient
13   particularity to provide the plaintiff with fair notice. Moreover, the pleading fails to raise
14   the alleged defenses beyond the speculative level.
15   II.     FACTUAL BACKGROUND
16           On March 21, 2018, Plaintiff filed his Complaint against Defendant and Defendant
17   in turn, filed their Answer. The Complaint alleged violations of the Telephone Consumer
18   Protection Act, 47 U.S.C. §227, et seq., (“TCPA”) by Defendant.
19           On October 9, 2018, Defendant filed its Answer. In it they set forth several
20   conclusory statements - with insufficient, or no, factual support - purporting to raise
21   various alleged affirmative defenses.
22   III.    STANDARD OF REVIEW
23           Under Rule 8(b)(1)(A), “In responding to a pleading, a party must state in short and
24   plain terms its defenses to each claim asserted against it.” Fed.R.Civ.P. 8. Affirmative
25   defenses “plead matters extraneous to the plaintiff’s prima facie case, which deny
26   plaintiff’s right to recover, even if the allegations of the complaint are true.” Fed. Deposit
27   Ins. Corp. v. Main Hurdman, 655 F. Supp. 259, 262 (E.D. Cal. 1987) (citing Gomez v.
28
     1
         Defendant omitted a tenth affirmative defense.
                                                       2
                       NOTICE OF MOTION AND MOTION, AND POINTS & AUTHORITIES IN SUPPORT OF
                               MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE DEFENSES
                                                                                             3-18-CV-01692-JCS
             Case 3:18-cv-01692-JCS Document 26 Filed 10/30/18 Page 3 of 11



1    Toledo, 446 U.S. 635, 640–41 (1980)).
2          Under Rule 12(f), A court may strike from a pleading “any insufficient defense
           or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ.
3          P. 12(f). Immaterial matter “is that which has no essential or important
           relationship to the claim for relief or the defenses being pleaded.” Fantasy Inc.
4          v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on other grounds by,
           Fogerty v. Fantasy, Inc., 510 U.S. 517 (1994) (internal citations and quotation
5          marks omitted). Impertinent material “consists of statements that do not
           pertain, and are not necessary, to the issues in question.” Id.
6
7    Miller v. Uni-Pixel Inc., No. 17-CV-02187 NC, 2017 WL 3007082, at *7 (N.D. Cal. July
8    14, 2017).
9          A defense is insufficiently pled if it fails to give the Plaintiff notice of the nature of
10   the defense. See Wyshak v. City NationalBank, 607 F.2d 824, 829 (9th Cir. 1979). A matter
11   is impertinent if it does not pertain and is not necessary to the issues in question in the case.
12   See Fantasy, Inc. 984 F2d. 1527 “[A] motion to strike may be used to strike any part of the
13   prayer for relief when the damages sought are not recoverable as a matter of law.”
14   Bureerong v. Uvawas, 922 F.Supp. 1450, 1479, n. 34 (C.D. Cal. 1996).
15         The purpose of a Rule 12(f) motion is to avoid spending time and money litigating
16   spurious issues. Fantasy, Inc. v. Forgerty, at 1527 (9th Cir. 1993), rev’d on other grounds
17   by Fogerty v. Fantasy, Inc., 510 U.S. 517, (1994)). Dion v. Fulton Friedman & Gullace
18   LLP, WL 160221, at *6 (N.D. Cal. Jan. 17, 2012). The court must view the pleading in the
19   light most favorable to the pleading when ruling upon a motion to strike. Colaprico v. Sun
20   Microsytsems, Inc., 758 F.Supp. 1335, 1339 (N.D. Cal. 1991) (citing RDF Media Ltd. v.
21   Fox Broad Co., 372 F.Supp. 2d 556, 561 (C.D. Cal. 2005)). If a claim is stricken, leave to
22   amend should be freely given when doing so would not cause prejudice to the opposing
23   party. Vogel v. Huntington Oaks Delaware Partners, LLD, 291 F.R.D. 438, 440 (C.D. Cal.
24   2013) (citing Wyshak v. City National Bank, 607 F.2d 824, 826 (9th. Cir. 1979)).
25         A. The ‘Heightened Pleading Standard’ of Twombly And Iqbal Applies to
26             Affirmative Defenses
27         “Within the Northern District of California, it appears that the judges who
           have decided the issue thus far have uniformly found that the Twombly and
28         Iqbal standard does apply to affirmative defenses.” Powertech Tech., Inc. v.

                                                      3
                      NOTICE OF MOTION AND MOTION, AND POINTS & AUTHORITIES IN SUPPORT OF
                              MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE DEFENSES
                                                                                            3-18-CV-01692-JCS
              Case 3:18-cv-01692-JCS Document 26 Filed 10/30/18 Page 4 of 11



          Tessera, Inc., No. 10-cv-945 CW, 2012 WL 1746848, at *4 (N.D. Cal. May
1         16, 2012) (collecting cases).
2    ABC Distrib., Inc. v. Living Essentials LLC, No. 15-CV-02064 NC, 2016 WL 8114206, at
3    *1 (N.D. Cal. Apr. 26, 2016) (Cousins)
4             To survive a Rule 12(f) motion then, an affirmative defense cannot simply be
5    conclusory and devoid of facts; rather, it must set forth a specific factual basis and cannot
6    merely suggest that the defense may possibly bear upon the case in the abstract. Barnes
7    718 F.Supp.2d at 1172; See also, Tracy v NVR, Inc., 2009 U.S. Dist. LEXIS 90778 (W.D.
8    N.Y. Sept. 30, 2009) (“Indeed, the Twombly plausibility standard applies with equal force
9    to a motion to strike an affirmative defense under Rule 12(f).”). Here, Defendant’s
10   affirmative defenses fall well below this bar they are bare, unsupported, and fail to provide
11   Plaintiff with the requisite “fair notice.”
12         Therefore, this Court should apply the Twombly and Iqbal “heightened pleading”
13   standard to Defendant’s affirmative defenses.
14         Rule 12(f) motions are appropriately granted where a party asserts “a defense that
15   might confuse the issues in the case and would not, under the facts alleged, constitute a
16   valid defense.” Waste Mgmt. Holdings, Inc. v. Gilmore, 252 F.3d 316, 347 (4th Cir. 2001)
17   (quoting 5A Charles Alan Wright & Arthur R. Miller, FEDERAL PRACTICE AND
18   PROCEDURE §1380, 655 (2d ed. 1990)). The key to determining the sufficiency of
19   pleading an affirmative defense is whether it gives plaintiff “fair notice” of the defense.
20   Wyshak, 607 F.2d at 827 (citing Conley v. Gibson, 35 U.S. 41, 47 (1957) and 5A Charles
21   Alan Wright & Arthur R. Miller, FEDERAL PRACTICE AND PROCEDURE §1274 (3d
22   ed. 2004)). “At a minimum, the facts asserted in an affirmative defense, and the reasonable
23   inferences that may be drawn from those facts, must plausibly suggest a cognizable
24   defense.” Racick v. Dominion Law Assocs., 270 F.R.D. 228, 234 (E.D. N.C. 2010), quoting
25   Topline Solutions, Inc. v. Sandler Sys., Inc., 2010 U.S. Dist. LEXIS 76174 (D. Md. July 27,
26   2010).
27   IV.   ARGUMENT
28         FIRST AFFIRMATIVE DEFENSE (Failure to State a Claim)

                                                       4
                       NOTICE OF MOTION AND MOTION, AND POINTS & AUTHORITIES IN SUPPORT OF
                               MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE DEFENSES
                                                                                             3-18-CV-01692-JCS
             Case 3:18-cv-01692-JCS Document 26 Filed 10/30/18 Page 5 of 11



1          Defendant asserts: “The Complaint, and each claim and cause of action set forth
2    therein, fails to state a claim upon which relief can be granted.” (Answer, [Doc. No. 23],
3    7:17-20)
4          The defense of failure to state a claim asserts a defect in plaintiffs’ claim; it is not an
5    additional set of facts that bares recovery notwithstanding the plaintiffs’ valid prima facie
6    case. Barnes v. AT&T Benefit Plan, 718 F. Supp.2d 1167, 1174 (ND Cal. 2010) citing
7    Boldstar Tech., LLC v Home Depot, Inc 517 F. Supp.2 1283, 1291 (S.D. Fla 2007). Thus,
8    this defense is not properly asserted as an affirmative defense. Moreover, ‘failure to state a
9    claim under Rule 12(b)(6) is more properly brought as a motion and not an affirmative
10   defense. Id. Therefore, this affirmative defense should be stricken.
11         FOURTH AFFIRMATAIVE DEFENSE (Waiver and Acquiescence)
12         Defendant asserts: “Cole’s claim is barred, in whole or in part, by the doctrines of
13   waiver and/or acquiescence.” (Answer, [Doc. No. 23], 8: 2-4.)
14         The defense of “waiver always rests upon intent. Waiver is the intentional
15   relinquishment of a known right after knowledge of the facts.’ The burden, moreover, is on
16   the party claiming a waiver of a right to prove it by clear and convincing evidence that
17   does not leave the matter to speculation, and ‘doubtful cases will be decided against a
18   waiver’.” City of Ukiah v. Fones 64 Cal.2d 104,107–108 (1966); Florence Western
19   Medical Clinic v. Bonta 77 Cal.App.4th 493,504 (2000)). Here, Defendant has alleged no
20   facts to support a claim that Plaintiff intended to waive their rights. Therefore, this
21   affirmative defense should be stricken.
22         FIFTH AFFIRMATIVE DEFENSE (Unclean Hands)
23         Defendant asserts: “Cole’s claim is barred, in whole are in part, by the doctrine of
24   unclean hands.” (Answer, [Doc. No. 23], 8: 5-7.)
25         Defendants’ four alternative affirmative defenses in one paragraph, the defense of
26   the doctrines of unclean hands, laches, waiver and/or estoppel without identifying a
27   specific defense does not provide “fair notice” of which defense the defendant asserts. See
28   Dion v Fulton Friedman & Gullace LLP, WL 1602211, at *3 (N.D. Cal.2012) (finding that

                                                      5
                      NOTICE OF MOTION AND MOTION, AND POINTS & AUTHORITIES IN SUPPORT OF
                              MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE DEFENSES
                                                                                            3-18-CV-01692-JCS
             Case 3:18-cv-01692-JCS Document 26 Filed 10/30/18 Page 6 of 11



1    the same language did not provide “fair notice” but left it to the Plaintiff and court “to
2    guess”). “[B]road affirmative defenses such as waiver, estoppel, or unclean hands may be
3    stricken where these defenses are alleged in conclusory fashion without any factual basis,
4    thereby depriving plaintiff a fair notice of the grounds upon which the defense rests.” See
5    Glover v. Mary Jane M. Elliott, P.C., 2007 U.S. Dist. LEXIS 73605, *4-5 (W.D. Mich.
6    Oct. 2, 2007) (citing Qarbon.com, Inc. v. eHelp Corp., 315 F. Supp. 2d 1046, 1049-50
7    (N.D. Cal. 2004)).
8          Plaintiff does not seek equitable relief in the form of an injunction. The unclean
9    hands defense will, in certain circumstances, provide a defense to claims for injunction or
10   other equitable relief. See, e.g., Performance Unlimited, Inc. v. Questar Pub., Inc., 52 F.3d
11   1373, 1383 (6th Cir. 1995)), Defendant has failed to allege any facts to support the asserted
12   defense of unclean hands, and therefore, the defense should be stricken.
13         SIXTH AFFIRMATIVE DEFENSE (Laches)
14         Defendant asserts: “Cole’s claim is barred, in whole or in part, by the doctrine of
15   laches.” (Answer, [Doc. No. 23], 8: 8-10.)
16         A defendant asserting the defense of laches on the plaintiff’s part must show that
17   plaintiff has acquiesced in defendant’s wrongful acts and has unduly delayed seeking
18   equitable relief to defendant’s prejudice, but mere lapse of time other than that prescribed
19   by statutes of limitations does not bar relief. Gerhard v. Stephens, 69 Cal.Rptr. 612, 442
20   P.2d 692, 68 Cal.2d 864 (1968). Plaintiff is not seeking equitable relief, and Defendant has
21   and cannot allege any facts to support the claimed defense of latches. Therefore, this
22   affirmative defense should be stricken.
23         SEVENTH AFFIRMATIVE DEFENSE (Estoppel)
24         Defendant asserts: “Cole’s claim is barred, in whole are in part, by the doctrine of
25   estoppel. (Answer, [Doc. No. 23], 8:13.)
26         Defendant’s asserted affirmative defense of estoppel is unsupported by any facts and
27   should therefore be stricken. See Glover v. Mary Jane M. Elliott, P.C., 2007 U.S. Dist.
28   LEXIS 73605, *8-9 (W.D. Mich. Oct. 2, 2007) (“no factual basis is alleged for this

                                                     6
                     NOTICE OF MOTION AND MOTION, AND POINTS & AUTHORITIES IN SUPPORT OF
                             MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE DEFENSES
                                                                                           3-18-CV-01692-JCS
             Case 3:18-cv-01692-JCS Document 26 Filed 10/30/18 Page 7 of 11



1    affirmative defense and, given the nature of plaintiffs’ claims, it is hard to imagine such a
2    basis. This defense will again be stricken…”).
3          Therefore, this affirmative defense should be stricken, because Defendants have not
4    alleged any set of facts to support such defenses.
5          EIGHTH AFFIRMATIVE DEFENSE (Ratification)
6          Defendant asserts: “Cole’s claim is barred, in whole or in part, by the doctrine of
7    ratification.” (Answer, [Doc. No. 23], 8:14-16.)
8          As no facts are asserted in support of an affirmative defense, the defendant failed to
9    meet its burden under both the Twombly or Iqbal standard. Defendant gives no factual
10   support for its affirmative defense. “Where an affirmative defense simply states a legal
11   conclusion or theory without the support of facts explaining how it connects to the instant
12   case, it is insufficient and will not withstand a motion to strike.” (Internal citations omitted)
13   Taylor v. Stave, Inc., No. CV 15-4190 FMO (ASX), 2016 WL6674987, at *1 (C.D. Cal.
14   Jan. 4, 2016). Additionally, a mere reference to a doctrine, is insufficient notice nor does
15   this affirmative defense set forth the elements of the defense. See Qarbon.com Inc v eHelp
16   Corp., 315 F.Supp. 2d 1046, 1049–50 (N.D. Cal. 2004).
17         This affirmative defense should be stricken as having no factual basis nor discussing
18   the elements of the doctrine and how it was violated. Therefore, this affirmative defense
19   should be stricken.
20         NINTH AFFIRMATIVE DEFENSE (Failure to Mitigate)
21         Defendant asserts: “To the extent that Cole has suffered any damages as a result of
22   the matters alleged in the Complaint, Cole has failed to mitigate those damages and her
23   (sic) claims are therefore barred, in whole or in part. (Answer, [Doc. No. 23], 8:17-21.)
24         Mitigation of damages is not a defense under the TCPA. See Springer v. Fair Isaac
25   Corp., 2015 WL 7188234, at *5 (E.D. Cal. Nov. 16, 2015)(defense of failure to mitigate
26   damages under the TCPA did not apply when consumer only sought to recover statutory
27   damages);Powell v. W. Asset Mgmt., Inc., 773 F. Supp. 2d 761, 764 (N.D. Ill.
28   2011)(“courts that have considered whether a plaintiff has a duty to mitigate damages

                                                      7
                      NOTICE OF MOTION AND MOTION, AND POINTS & AUTHORITIES IN SUPPORT OF
                              MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE DEFENSES
                                                                                            3-18-CV-01692-JCS
             Case 3:18-cv-01692-JCS Document 26 Filed 10/30/18 Page 8 of 11



1    under Section 227 of the TCPA have found there is no such duty.”); Lardner v. Diversified
2    Consultants Inc., 17 F. Supp. 3d 1215, 1220 (S.D. Fla. 2014)(“Plaintiff also argues that
3    failure to mitigate is not a viable defense against TCPA liability. Defendant does not
4    defend this claim and it is clear from the case law cited by Plaintiff that Defendant is
5    precluded from asserting this defense”). Therefore, this affirmative defense should be
6    stricken.
7          ELEVENTH AFFIRMATIVE DEFENSE (Statutes of Limitations)
8          Defendant asserts: “Cole’s claim is barred, in whole or in part, by the applicable
9    statutes of limitation, including but not limited to 18 U.S.C. § 1658.” (Answer, [Doc. No.
10   23], 8:24-25.)
11         This language contains nothing more than “labels and conclusions.” Dion v Fulton
12   Friedman & Gullace LLP, WL 1602211, at *3 (N.D. Cal.2012). (Defendants do not allege
13   any facts that identify the specific statute and relevant time of the applicable statute of
14   limitations to show that it is “plausible” rather than merely “possible” as required by
15   Twombly and Iqbal that Plaintiffs’ causes of action are barred.) See also Barnes v. AT&T
16   Pension Benefit Plan, 718 F.Supp.2d 1167 (N.D. Cal. 2010) (striking the statutes of
17   limitation defense and other defenses on grounds there were no identified facts that would
18   make the affirmative defense “plausible on its face.”) Therefore, this affirmative defense
19   should be stricken.
20         TWELFTH AFFIRMATIVE DEFENSE (Independent Intervening Third-Party
21         Conduct)
22         Defendant asserts: “Cole is barred from recovery in that any damage sustained by
23   Cole was the direct and proximate result of the independent, intervening, negligent and/or
24   unlawful conduct of independent third parties or their agents, and not any act or omission
25   on the part of SPMC.” (Answer, [Doc. No. 23], 8:26-9:2.)
26         This affirmative defense recites the standard for comparative fault, which is an
27   affirmative defense in tort actions. Restatement (Third) of Torts: Apportionment of
28   Liability § 7 (“Plaintiff’s negligence … that is a legal cause of an indivisible injury to the

                                                      8
                      NOTICE OF MOTION AND MOTION, AND POINTS & AUTHORITIES IN SUPPORT OF
                              MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE DEFENSES
                                                                                            3-18-CV-01692-JCS
              Case 3:18-cv-01692-JCS Document 26 Filed 10/30/18 Page 9 of 11



1    plaintiff reduces the plaintiff’s recovering in proportion to the share of responsibility the
2    factfinder assigns to the plaintiff. …”). Plaintiffs did not allege a negligence claim; thus,
3    the comparative fault affirmative defense is inapplicable. Additionally, this defense fails
4    under the notice required by Twombly and Iqbal on grounds that it does not show that it is
5    “plausible” rather than merely “possible” that Plaintiffs’ damages were “the independent,
6    intervening, negligent and/or unlawful conduct of independent third parties or their
7    agents”. Therefore, this affirmative defense should be stricken.
8          FIFTEENTH AFFIRMATIVE DEFENSE (Excessive Fines)
9          Defendant asserts: “The damages sought by the Complaint are barred in whole or in
10   part by the Excessive Fines Clause of the United States Constitution.” (Answer, [Doc. No.
11   23], 9:12-15.)
12         This defense is inapplicable. The government is not a party to the action therefore
13   the excessive fines clause of the eighth amendment doesn’t apply. See Vazquez v. Triad
14   Media Sols., Inc., No. 15CV07220WHWCLW, 2016 WL 155044, at *5 (D.N.J. Jan. 13,
15   2016).
16   This affirmative defense should be stricken.
17         EIGHTEENTH AFFIRMATIVE DEFENSE (Bona Fide Error)
18         Defendant asserts: “Cole’s claim is barred, in whole or in part, because any alleged
19   violations were not intentional and resulted from a bona fide error notwithstanding
20   SPMC’s maintaining procedures reasonably adapted to avoid any such error.” (Answer,
21   [Doc. No. 23], 9:25-10-1.)
22         This defense,
23          [c]onstitute allegations of mistake, which must be stated “with particularity”
           under Federal Rule of Civil Procedure 9(b). .. As Defendants have failed to
24         allege the “the who, what, when, where, and how” of their mistake, Vess v.
           Ciba–Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir.2003). Plaintiff's
25         motion to strike is GRANTED…(Internal citations omitted.)
26
     Savage v. Citibank N.A., No. 14-CV-03633-BLF, 2015 WL 4880858, at *2 (N.D. Cal.
27
     Aug. 14, 2015)
28

                                                      9
                      NOTICE OF MOTION AND MOTION, AND POINTS & AUTHORITIES IN SUPPORT OF
                              MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE DEFENSES
                                                                                            3-18-CV-01692-JCS
            Case 3:18-cv-01692-JCS Document 26 Filed 10/30/18 Page 10 of 11



1          Defendants again fail to identify any facts that show what actions were “not
2    intentional.” Nor have Defendants identified facts that allege what, if any, specific
3    procedures they maintained and reasonably employed to prevent the alleged violations of
4    Plaintiffs’ causes of action. Without such facts, Defendants have failed to show that it is
5    “plausible” rather than merely “possible” as required by Twombly and Iqbal, that their
6    actions were “unintentional” and the result of bona fide error. Defendant has neither
7    properly plead a bona fide error defense or specified any factual basis in support of this
8    affirmative defense. This defense should be stricken.
9          NINETEENTH AFFIRMATIVE DEFENSE (Reservation of Rights)
10         Defendant asserts: “SPMC expressly reserves the right to assert such other and
11   affirmative defense as may be appropriate.” (Answer, [Doc. No. 23], 10:2-5.)
12         The mere “reservation of affirmative defenses” is not an affirmative defense.
13   E.E.O.C. v. Timeless Investments, Inc., 734 F.Supp.2d 1035, 1055 (E.D. Cal. 2010). This
14   defense “serves no purpose” because Defendants’ right to amend pleadings to include
15   additional legitimate defenses is already preserved by Rule 15 of the Federal Rules of Civil
16   Procedure. Vogel v. OM ABS, Inc., CV 13-10797 (CD Cal. 2014); See also, Solis v Zenith
17   Capital, LLC, WL 74444912 at *4 (N.D. Cal. May 8, 2009) (finding the affirmative
18   defense of reservation of rights “insufficient as a matter of law.”).Therefore, this
19   affirmative defense should be stricken.
20   V.    CONCLUSION
21         The Twombly/Iqbal pleading standard requires a plaintiff to plead something more
22   than mere “labels and conclusions.” A defendant should be held to the same standard and
23   should not be able to assert a laundry list of defenses hoping to find, later, some fact that
24   supports the defense.
25         In this instance, Defendant has not set forth sufficient facts in support of any of the
26   above affirmative defenses rendering determination of plausibility impossible.
27         Plaintiffs request that each of the above thirteen affirmative defenses be stricken on
28   grounds that each is either (1) not actually an affirmative defense and/or (2) insufficient as

                                                      10
                      NOTICE OF MOTION AND MOTION, AND POINTS & AUTHORITIES IN SUPPORT OF
                              MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE DEFENSES
                                                                                            3-18-CV-01692-JCS
            Case 3:18-cv-01692-JCS Document 26 Filed 10/30/18 Page 11 of 11



1    a matter of law and/or (3) fails to meet the plausibility standard under Twombly and Iqbal.
2          Therefore, Plaintiff requests that each of these defenses be stricken and that
3    Defendant be granted, if the Court finds appropriate, leave to amend the Answer to assert
4    adequate defenses under the Twombly/Iqbal standard.
5    Dated: October 30, 2018                         Respectfully Submitted,
6                                                    LAW OFFICE OF DAVID W. MARTIN
                                                     David W. Martin
7
                                                     LESTER & ASSOCIATES
8                                                    Patric A. Lester
9                                                    By: s/ Patric A. Lester
                                                     Attorneys for Plaintiff, Devin Cole
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     11
                     NOTICE OF MOTION AND MOTION, AND POINTS & AUTHORITIES IN SUPPORT OF
                             MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE DEFENSES
                                                                                           3-18-CV-01692-JCS
